DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 08/02/2022, 07/11/2022, 03/25/2021 and 03/22/2021 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.   

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,483,472. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	Note the following similarities between the patent claims and the application claims. 
Instant Application No. 17/208,030
US Patent 11,483,472
Claim 1

A computer-implemented method comprising: displaying a current frame of a video; 


generating dataframes for the current frame and for a reference frame of the video; 

comparing the dataframes for the reference and current frames; 

determining a quality metric of the current frame based on the comparison of the dataframes for the reference and current frames; and 

in response to determining that the quality metric of the current frame is below a threshold, altering an orientation of the display of the current frame.
Claim 1

A computer-implemented method comprising: receiving a plurality of sequential frames of a scene in a video; 

generating dataframes for current frames and for a reference frame of the video; 

comparing the dataframes for the reference and current frames; 

determining a quality metric of the current frames based on the comparison of the dataframes for the reference and current frames; 

in response to determining that the quality metric of one of the current frames is below a threshold, determining if the quality metric can be improved by altering the video; and in response to determining that the quality metric can be improved by altering the video, inserting expansion frames into the video.

Claim 2

The computer-implemented method of claim 1, further comprising: 

receiving a plurality of videos and interaction data associated with frames of the respective plurality of videos; 

for each of the received plurality of videos, generating dataframes for the frames of the video and for one or more reference frames of the video; 

for each of the received plurality of videos, comparing the dataframes for the frames of the video with a corresponding reference frame;

 for each of the received plurality of videos, determining a quality metric for the frames of the video based on the comparison of the dataframes for the frames of the video with a corresponding reference frame and on interaction data associated with the respective frame; 

classifying each of the plurality of the received videos by type; and 

training a machine learning model with the received plurality of videos, the respective determined quality metrics, and respective classifications, wherein the determining a quality metric of the current frame is further based on the machine learning model.
Claim 2

The computer-implemented method of claim 1, further comprising: 

receiving a plurality of videos and interaction data associated with frames of the respective plurality of videos; 

for each of the received plurality of videos, generating dataframes for the frames of the video and for one or more reference frames of the video; 

for each of the received plurality of videos, comparing the dataframes for the frames of the video with a corresponding reference frame; 

for each of the received plurality of videos, determining a quality metric for the frames of the video based on the comparison of the dataframes for the frames of the video with a corresponding reference frame and on interaction data associated with the respective frame; 

classifying each of the plurality of the received videos by type; and 

training a machine learning model with the received plurality of videos, the respective determined quality metrics, and respective classifications, wherein the determining a quality metric of the current frame is further based on the machine learning model.
Claim 8

A computer system comprising: 

one or more processors, 
one or more computer-readable memories, 
one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:

 displaying a current frame of a video; 


generating dataframes for the current frame and for a reference frame of the video; 

comparing the dataframes for the reference and current frames; 

determining a quality metric of the current frame based on the comparison of the dataframes for the reference and current frames; and 

in response to determining that the quality metric of the current frame is below a threshold, altering an orientation of the display of the current frame.
Claim 10

A computer system comprising: 

one or more processors, 
one or more computer-readable memories, 
one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 

receiving a plurality of sequential frames of a scene in a video; 

generating dataframes for current frames and for a reference frame of the video; 

comparing the dataframes for the reference and current frames; 

determining a quality metric of the current frames based on the comparison of the dataframes for the reference and current frames; 

in response to determining that the quality metric of one of the current frames is below a threshold, determining if the quality metric can be improved by altering the video; and in response to determining that the quality metric can be improved by altering the video, inserting expansion frames into the video.
Claim 9

The computer system of claim 8, further comprising: 

receiving a plurality of videos and interaction data associated with frames of the respective plurality of videos; 

for each of the received plurality of videos, generating dataframes for the frames of the video and for one or more reference frames of the video; 
for each of the received plurality of videos, comparing the dataframes for the frames of the video with a corresponding reference frame; 

for each of the received plurality of videos, determining a quality metric for the frames of the video based on the comparison of the dataframes for the frames of the video with a corresponding reference frame and on interaction data associated with the respective frame; 

classifying each of the plurality of the received videos by type; and 

training a machine learning model with the received plurality of videos, the respective determined quality metrics, and respective classifications, wherein the determining a quality metric of the current frame is further based on the machine learning model.
Claim 11

The computer system of claim 10, further comprising: 

receiving a plurality of videos and interaction data associated with frames of the respective plurality of videos; 

for each of the received plurality of videos, generating dataframes for the frames of the video and for one or more reference frames of the video; 
for each of the received plurality of videos, comparing the dataframes for the frames of the video with a corresponding reference frame; 

for each of the received plurality of videos, determining a quality metric for the frames of the video based on the comparison of the dataframes for the frames of the video with a corresponding reference frame and on interaction data associated with the respective frame; 

classifying each of the plurality of the received videos by type; and 

training a machine learning model with the received plurality of videos, the respective determined quality metrics, and respective classifications, wherein the determining a quality metric of the current frame is further based on the machine learning model.
Claim 15

A computer program product comprising: 
a computer readable storage device storing computer readable program code embodied therewith, the computer readable program code comprising program code executable by a computer to perform a method comprising: 

displaying a current frame of a video; 


generating dataframes for the current frame and for a reference frame of the video; 

comparing the dataframes for the reference and current frames; 

determining a quality metric of the current frame based on the comparison of the dataframes for the reference and current frames; and 

in response to determining that the quality metric of the current frame is below a threshold, altering an orientation of the display of the current frame


Claim 19

A computer program product comprising: 
a computer readable storage device storing computer readable program code embodied therewith, the computer readable program code comprising program code executable by a computer to perform a method comprising: 

receiving a plurality of sequential frames of a scene in a video; 

generating dataframes for current frames and for a reference frame of the video; 

comparing the dataframes for the reference and current frames; 

determining a quality metric of the current frames based on the comparison of the dataframes for the reference and current frames; 

in response to determining that the quality metric of one of the current frames is below a threshold, determining if the quality metric can be improved by altering the video; and in response to determining that the quality metric can be improved by altering the video, inserting expansion frames into the video.
Claim 16

The computer program product of claim 15, further comprising: 

receiving a plurality of videos and interaction data associated with frames of the respective plurality of videos; 

for each of the received plurality of videos, generating dataframes for the frames of the video and for one or more reference frames of the video; 

for each of the received plurality of videos, comparing the dataframes for the frames of the video with a corresponding reference frame; 

for each of the received plurality of videos, determining a quality metric for the frames of the video based on the comparison of the dataframes for the frames of the video with a corresponding reference frame and on interaction data associated with the respective frame; 

classifying each of the plurality of the received videos by type; and 

training a machine learning model with the received plurality of videos, the respective determined quality metrics, and respective classifications, wherein the determining a quality metric of the current frame is further based on the machine learning model.
Claim 20

The computer program product of claim 19, further comprising: 


receiving a plurality of videos and interaction data associated with frames of the respective plurality of videos; 

for each of the received plurality of videos, generating dataframes for the frames of the video and for one or more reference frames of the video; 

for each of the received plurality of videos, comparing the dataframes for the frames of the video with a corresponding reference frame; 

for each of the received plurality of videos, determining a quality metric for the frames of the video based on the comparison of the dataframes for the frames of the video with a corresponding reference frame and on interaction data associated with the respective frame; 

classifying each of the plurality of the received videos by type; and 

training a machine learning model with the received plurality of videos, the respective determined quality metrics, and respective classifications, wherein the determining a quality metric of the current frame is further based on the machine learning model.


5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,533,427.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	Note the following similarities between the patent claims and the application claims.
Instant Application No. 17/208,030
US Patent 11,533,427
(US Application No. 17/207,998)
Claim 1

A computer-implemented method comprising: 

displaying a current frame of a video; 

generating dataframes for the current frame and for a reference frame of the video; 

comparing the dataframes for the reference and current frames; 

determining a quality metric of the current frame based on the comparison of the dataframes for the reference and current frames; and 

in response to determining that the quality metric of the current frame is below a threshold, altering an orientation of the display of the current frame.
Claim 1

A computer-implemented method comprising: 

displaying a current frame of a video; 

generating dataframes for the current frame and for a reference frame of the video; 

comparing the dataframes for the reference and current frames; 

determining a quality metric of the current frame based on the comparison of the dataframes for the reference and current frames; and 

in response to determining that the quality metric of the current frame is below a threshold, modifying the current frame so that the quality metric is at or above the threshold.
Claim 2

The computer-implemented method of claim 1, further comprising: 

receiving a plurality of videos and interaction data associated with frames of the respective plurality of videos; 

for each of the received plurality of videos, generating dataframes for the frames of the video and for one or more reference frames of the video; 

for each of the received plurality of videos, comparing the dataframes for the frames of the video with a corresponding reference frame;

 for each of the received plurality of videos, determining a quality metric for the frames of the video based on the comparison of the dataframes for the frames of the video with a corresponding reference frame and on interaction data associated with the respective frame; 

classifying each of the plurality of the received videos by type; and 

training a machine learning model with the received plurality of videos, the respective determined quality metrics, and respective classifications, wherein the determining a quality metric of the current frame is further based on the machine learning model.
Claim 2

The computer-implemented method of claim 1, further comprising: 

receiving a plurality of videos and interaction data associated with frames of the respective plurality of videos; 

for each of the received plurality of videos, generating dataframes for the frames of the video and for one or more reference frames of the video; 

for each of the received plurality of videos, comparing the dataframes for the frames of the video with a corresponding reference frame; 

for each of the received plurality of videos, determining a quality metric for the frames of the video based on the comparison of the dataframes for the frames of the video with a corresponding reference frame and on interaction data associated with the respective frame; 

classifying each of the plurality of the received videos by type; and 

training a machine learning model with the received plurality of videos, the respective determined quality metrics, and respective classifications, wherein the determining a quality metric of the current frame is further based on the machine learning model.
Claim 8

A computer system comprising: 

one or more processors, 
one or more computer-readable memories, 
one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:

 displaying a current frame of a video; 

generating dataframes for the current frame and for a reference frame of the video; 

comparing the dataframes for the reference and current frames; 

determining a quality metric of the current frame based on the comparison of the dataframes for the reference and current frames; and 

in response to determining that the quality metric of the current frame is below a threshold, altering an orientation of the display of the current frame.
Claim 8

A computer system comprising: 

one or more processors, 
one or more computer-readable memories, 
one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 

displaying a current frame of a video; 

generating dataframes for the current frame and for a reference frame of the video; 

comparing the dataframes for the reference and current frames; 

determining a quality metric of the current frame based on the comparison of the dataframes for the reference and current frames; and 

in response to determining that the quality metric of the current frame is below a threshold, modifying the current frame so that the quality metric is at or above the threshold.
Claim 9

The computer system of claim 8, further comprising: 

receiving a plurality of videos and interaction data associated with frames of the respective plurality of videos; 

for each of the received plurality of videos, generating dataframes for the frames of the video and for one or more reference frames of the video; 

for each of the received plurality of videos, comparing the dataframes for the frames of the video with a corresponding reference frame; 

for each of the received plurality of videos, determining a quality metric for the frames of the video based on the comparison of the dataframes for the frames of the video with a corresponding reference frame and on interaction data associated with the respective frame; 

classifying each of the plurality of the received videos by type; and 

training a machine learning model with the received plurality of videos, the respective determined quality metrics, and respective classifications, wherein the determining a quality metric of the current frame is further based on the machine learning model.
Claim 9

The computer system of claim 8, further comprising: 

receiving a plurality of videos and interaction data associated with frames of the respective plurality of videos; 

for each of the received plurality of videos, generating dataframes for the frames of the video and for one or more reference frames of the video;

 for each of the received plurality of videos, comparing the dataframes for the frames of the video with a corresponding reference frame; 

for each of the received plurality of videos, determining a quality metric for the frames of the video based on the comparison of the dataframes for the frames of the video with a corresponding reference frame and on interaction data associated with the respective frame; 

classifying each of the plurality of the received videos by type; and 

training a machine learning model with the received plurality of videos, the respective determined quality metrics, and respective classifications, wherein the determining a quality metric of the current frame is further based on the machine learning model.

Claim 15

A computer program product comprising: 
a computer readable storage device storing computer readable program code embodied therewith, the computer readable program code comprising program code executable by a computer to perform a method comprising: 

displaying a current frame of a video; 

generating dataframes for the current frame and for a reference frame of the video; 

comparing the dataframes for the reference and current frames; 

determining a quality metric of the current frame based on the comparison of the dataframes for the reference and current frames; and 

in response to determining that the quality metric of the current frame is below a threshold, altering an orientation of the display of the current frame

Claim 15

A computer program product comprising: 
a computer readable storage device storing computer readable program code embodied therewith, the computer readable program code comprising program code executable by a computer to perform a method comprising: 

displaying a current frame of a video; 

generating dataframes for the current frame and for a reference frame of the video; 

comparing the dataframes for the reference and current frames; 

determining a quality metric of the current frame based on the comparison of the dataframes for the reference and current frames; and

 in response to determining that the quality metric of the current frame is below a threshold, modifying the current frame so that the quality metric is at or above the threshold.


Claim 16

The computer program product of claim 15, further comprising: 

receiving a plurality of videos and interaction data associated with frames of the respective plurality of videos; 

for each of the received plurality of videos, generating dataframes for the frames of the video and for one or more reference frames of the video; 

for each of the received plurality of videos, comparing the dataframes for the frames of the video with a corresponding reference frame; 

for each of the received plurality of videos, determining a quality metric for the frames of the video based on the comparison of the dataframes for the frames of the video with a corresponding reference frame and on interaction data associated with the respective frame; 

classifying each of the plurality of the received videos by type; and 

training a machine learning model with the received plurality of videos, the respective determined quality metrics, and respective classifications, wherein the determining a quality metric of the current frame is further based on the machine learning model.

Claim 16

 The computer program product of claim 15, further comprising: 

receiving a plurality of videos and interaction data associated with frames of the respective plurality of videos; 

for each of the received plurality of videos, generating dataframes for the frames of the video and for one or more reference frames of the video; 

for each of the received plurality of videos, comparing the dataframes for the frames of the video with a corresponding reference frame; 

for each of the received plurality of videos, determining a quality metric for the frames of the video based on the comparison of the dataframes for the frames of the video with a corresponding reference frame and on interaction data associated with the respective frame; 

classifying each of the plurality of the received videos by type; and 

training a machine learning model with the received plurality of videos, the respective determined quality metrics, and respective classifications, wherein the determining a quality metric of the current frame is further based on the machine learning model.




Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 5, 7-8, 12, 14-15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patil et al. (US-PGPUB 2022/0087644). 
 	Regarding claim 1, Patil discloses a computer-implemented method comprising: 
 	displaying a current frame of a video (ultrasound images are acquired and displayed on the display device; see paragraph 0029); 
 	generating dataframes for the current frame and for a reference frame of the video (Rubrics can be used to assess and/or score user proficiency on one or more anatomical regions on which the adaptive guidance system has been trained. The AI algorithm can be a machine learning algorithm; see paragraphs 0029, 0074 and fig. 3A); comparing the dataframes for the reference and current frames; determining a quality metric of the current frame based on the comparison of the dataframes for the reference and current frames (To determine if the acquired ultrasound images are of sufficient image quality, the ultrasound images are compared with reference models that determine if unsatisfactory (e.g., low) image quality; see paragraph 0029); and 
 	in response to determining that the quality metric of the current frame is below a threshold, altering an orientation of the display of the current frame (If low quality is determined; a guidance is displayed to aid the user in adjusting the position of the ultrasound image and improve image quality; see paragraphs 0029, 0049, 0122, 0126 and fig. 3A). 

 	Regarding claim 5, Patil discloses everything claimed as applied above (see claim 1). In addition, Patil discloses capturing the current frame of the video with a video capture device, wherein the altering orientation of the current frame comprises notifying a user operating the video capture device to alter the alter orientation of the video capture device to thereby capture frames subsequent to the current frame with a quality metric above the threshold (A processor of the ultrasound imaging system determines that the amount of time being taken to acquire a suitable image exceeds a threshold reference duration for acquiring a suitable image, and as a result may notify the user that guidance will be turned on after a predetermined time period has elapsed. The user guidance indicates how a position and orientation ultrasound probe 106 is adjusted to acquire images of a desired quality; see paragraphs 0092, 0049, 0122, 0127). 
 	Regarding claim 7, Patil discloses everything claimed as applied above (see claim 1). In addition, Patil discloses the reference frame of the received video is one of: the first frame of the received video (The reference ultrasound image can be acquired from a person being currently examined based on an AI algorithm running in real-time. For example, if an operator acquires a plurality of images from various scan planes when attempting to position the ultrasound probe 106 to acquire images within a target scan plane; see paragraph 0049); a frame marked by a user (A reference ultrasound image, which may be a high-quality ultrasound image pre-acquired by an experienced sonologist; see paragraph 0049); the frame of a scene change; and a frame associated with the end of a particular audio statement.

 	Regarding claim 8, Patil discloses a computer system comprising: one or more processors (Processor 116; see fig. 1 and paragraph 0033), one or more computer-readable memories (Memory 120; see paragraph 0033), one or more computer-readable tangible storage media (Non-transient computer readable medium; see paragraph 0033), and program instructions (programming instructions; see paragraph 0033) stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 
 	displaying a current frame of a video (ultrasound images are acquired and displayed on the display device; see paragraph 0029); 
 	generating dataframes for the current frame and for a reference frame of the video (Rubrics can be used to assess and/or score user proficiency on one or more anatomical regions on which the adaptive guidance system has been trained. The AI algorithm can be a machine learning algorithm; see paragraphs 0029, 0074 and fig. 3A); comparing the dataframes for the reference and current frames; determining a quality metric of the current frame based on the comparison of the dataframes for the reference and current frames (To determine if the acquired ultrasound images are of sufficient image quality, the ultrasound images are compared with reference models that determine if unsatisfactory (e.g., low) image quality; see paragraph 0029); and 
 	in response to determining that the quality metric of the current frame is below a threshold, altering an orientation of the display of the current frame (If low quality is determined; a guidance is displayed to aid the user in adjusting the position of the ultrasound image and improve image quality; see paragraphs 0029, 0049, 0122, 0126 and fig. 3A). 

 	Regarding claim 12, Patil discloses everything claimed as applied above (see claim 8). In addition, Patil discloses capturing the current frame of the video with a video capture device, wherein the altering orientation of the current frame comprises notifying a user operating the video capture device to alter the alter orientation of the video capture device to thereby capture frames subsequent to the current frame with a quality metric above the threshold (A processor of the ultrasound imaging system determines that the amount of time being taken to acquire a suitable image exceeds a threshold reference duration for acquiring a suitable image, and as a result may notify the user that guidance will be turned on after a predetermined time period has elapsed. The user guidance indicates how a position and orientation ultrasound probe 106 is adjusted to acquire images of a desired quality; see paragraphs 0092, 0049, 0122, 0127). 

 	Regarding claim 14, Patil discloses everything claimed as applied above (see claim 8). In addition, Patil discloses the reference frame of the received video is one of: the first frame of the received video (The reference ultrasound image can be acquired from a person being currently examined based on an AI algorithm running in real-time. For example, if an operator acquires a plurality of images from various scan planes when attempting to position the ultrasound probe 106 to acquire images within a target scan plane; see paragraph 0049); a frame marked by a user (A reference ultrasound image, which may be a high-quality ultrasound image pre-acquired by an experienced sonologist; see paragraph 0049); the frame of a scene change; and a frame associated with the end of a particular audio statement.

 	Regarding claim 15, Patil discloses a computer program product comprising: a computer readable storage device (Programming instructions stored on a memory 120; see paragraph 0033) storing computer readable program code embodied therewith, the computer readable program code comprising program code executable by a computer to perform a method comprising: 
 	displaying a current frame of a video (ultrasound images are acquired and displayed on the display device; see paragraph 0029); 
 	generating dataframes for the current frame and for a reference frame of the video (Rubrics can be used to assess and/or score user proficiency on one or more anatomical regions on which the adaptive guidance system has been trained. The AI algorithm can be a machine learning algorithm; see paragraphs 0029, 0074 and fig. 3A); comparing the dataframes for the reference and current frames; determining a quality metric of the current frame based on the comparison of the dataframes for the reference and current frames (To determine if the acquired ultrasound images are of sufficient image quality, the ultrasound images are compared with reference models that determine if unsatisfactory (e.g., low) image quality; see paragraph 0029); and 
 	in response to determining that the quality metric of the current frame is below a threshold, altering an orientation of the display of the current frame (If low quality is determined; a guidance is displayed to aid the user in adjusting the position of the ultrasound image and improve image quality; see paragraphs 0029, 0049, 0122, 0126 and fig. 3A). 

 	Regarding claim 19, Patil discloses everything claimed as applied above (see claim 15). In addition, Patil discloses capturing the current frame of the video with a video capture device, wherein the altering orientation of the current frame comprises notifying a user operating the video capture device to alter the alter orientation of the video capture device to thereby capture frames subsequent to the current frame with a quality metric above the threshold (A processor of the ultrasound imaging system determines that the amount of time being taken to acquire a suitable image exceeds a threshold reference duration for acquiring a suitable image, and as a result may notify the user that guidance will be turned on after a predetermined time period has elapsed. The user guidance indicates how a position and orientation ultrasound probe 106 is adjusted to acquire images of a desired quality; see paragraphs 0092, 0049, 0122, 0127). 

Contact Information
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        12/07/2022